Filed 6/5/15 P. v. Quinn CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



THE PEOPLE,                                                                B257182

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. BA416819)
         v.

CHEVON QUINN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,

Jose I. Sandoval, Judge. Affirmed.

         Ann Krausz, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.


                         ______________________________________________
       Chevon Quinn appeals from the judgment entered against her following her
conviction by a jury of sale of methamphetamine (Health and Safety Code, § 11379,
subd. (a)). The trial court suspended imposition of sentence and placed Quinn on three
years’ formal probation. She was ordered to serve 365 days in county jail, with 46 days
of custody credit. Quinn timely appealed.
       Quinn’s counsel on appeal filed a brief that raised no issues, and asked the court
independently to review the entire record for any arguable issues under People v. Wende
(1979) 25 Cal.3d 436. On May 4, 2015, we sent a letter to Quinn notifying her that she
had 30 days to submit by brief or letter any contentions or arguments she wished this
court to consider. No response has been received to date.
       We have examined the entire record and are satisfied that Quinn’s counsel has
complied fully with her responsibilities and that no arguable issues exist.
                                     DISPOSITION
       The judgment is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                EGERTON, J.*

WE CONCUR:




       EDMON, P. J.                              KITCHING, J.



*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                            2